internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number dear uil you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates that you will operate an educational grant program your purpose in part is to provide opportunities for talented children of diverse backgrounds to learn about music and to develop their talents for music the purpose your program is to award grants to support children age sec_4 to who are dedicated to music an opportunity for related learning the grants will allow the recipients to study under the tutelage of appropriate music instructors at reduced or no cost to the student the grants can also be used for instructors theory classes fees lessons and or appropriate instruments you will promote your program through purchased ads in theater programs seminars in schools churches and concerts with teacher student performances you may also collaborate with other music organizations such as music camps and church choirs to advertise your program to be considered for your program an application with detailed financial information including supporting documents and a description of the education the grant would fund must be submitted to you you may also require a letter of recommendation from a teacher neighbor or community leader who is not a family_member and a recent report card for students over eight years old applicants may also be required to audition recipients under your program will be selected by your board_of directors which includes your founder and individuals who make their living in the music industry the recipients will be selected based on their music potential their demonstrated financial need age fit and their ability to devote quality and sufficient time to their program the selection committee will also determine the individual award amounts based on the musical level of the recipient and their financial need the parent or guardian may have to pay a percentage of the cost based on their income level once selected recipients must agree to be prepared for their classes and attend all classes on time absenteeism or non-preparedness are cause for suspension or adjustment of terms of the grant in addition the parent or guardian must agree to be available for volunteer assistance for the recipient as well as agree to permit the recipient to participate in public and private concerts planned or supported by you the grants are also not transferable to any other family_member or person you will award the grants on a one-year duration basis which is determined on the grant approval date and end on the anniversary date furthermore funds will be disbursed to the provider of the specific education the grant is funding you also anticipate that you will disburse the awards incrementally for example if a student receives an award for a year's worth of training there would be an evaluation after three months to see if there was adequate progress and to determine if the recipient was maintaining suitable academic standing the recipient's teacher will also be making progress reports every days for the duration of the award furthermore grants may be extended on the anniversary date based on the recipient's performance and dedication to the terms and milestones set forth by you in addition a renewal application is required you represent that you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you represent that you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants basis for our determination_letter catalog number 58222y the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or aprize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination e e e this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh letter catalog number 58222y e e e you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58222y
